Title: From John Adams to John Taylor, 24 January 1815
From: Adams, John
To: Taylor, John



No 32
Dear Sir
Quincy January 24th 1815

That the first Want of Man is his Dinner, and the second his Girl, were truths well known to every Democrat and Aristocrat, long before the great Phylosopher Malthus, arose, to think he enlightened the World by the discovery of them. It has been equally well known, that the Second Want is frequently So impetuous as to make Men and Women forget the first; and rush into rash Marriages, leaving both the first and the Second Wants, their own as well as those of their Children and Grandchildren, to the Chapter of Accidents. The most religious, very often leave the consideration of all these Wants to him who supplies the young ravens when they cry. The natural, necessary and unavoidable Consequence of all this is, that the Multiplication of Population, so far transcends the Multiplication of the means of Subsistence, that the constant Labour of nine tenths of our Species will forever be necessary to prevent all of them from Starving with hunger, cold and Pestilence. Make all Men Neutons, or if you will, Jeffersons, or Taylors, or Randolphs, and they would all perish in a heap.
Knowledge, therefore, Sir, can never be equally divided among Mankind, any more than Property real or personal; any more indeed than Wives or Women.
In Pride, in reasoning  Pride, our Error lies
All quit their spheres, and rush into the Skies
Men would be Angels, Angels would be Gods
Aspiring to be Gods, if Angells fell
Aspiring to be Angles, Men rebell.
The modern, Improvers of Society, Ameliorators of the Condition of Mankind, Instructors of the human Species have assumed too much. They have not only condemned all the Phylosophy and Policy of All Ages of Men but they have undertaken to build a new Universe, to ameliorate the System of eternal Wisdom and benevolence. I wish, Sir, that you would agre with me and my, and I hope your Friends Pope and Horace
There are my Friend, whose phylosophic Eyes
Look through and trust the Ruler with his Skies.
This Vault of Air, this congregated Ball
Self centured Sun, and Stars that rise and fall.
Hunc Solem et Stellas &ca.
Turn our Thoughts, in the next place, to the Characters of Learned Men. The Priesthood, have in all ancient Nations, nearly monopolized Learning. Read over again all the Accounts We have of Hindoos Chaldeans, Persians Greeks, Romans, Celts, Teutons, We Shall find that Priests had all the Knowledge, and really governed all Mankind. Examine Mahometanism Trace Christianity from its first Promulgation, Knowledge has been almost exclusively confined to the Clergy. And even since the Reformation, when or where has existed a Protestant or dissenting Sect, who would tolerate, A free Inquiry? The blackest Billinsgate, the most ungentlemanly insolenc, the most yahooish brutality, is patiently endured countenanced propagated and applauded: But touch a solemn Truth in collission with a dogma of a Sect, though capable of the clearest proof; and you will Soon find you have disturbed a Nest, and the hornets will swarm about your legs and hands and fly into your face and Eyes. When We are weary of looking at Religion, We will if you please, turn our Eyes to Government. Is there tolleration in Politicks? Where Shall We find it, if not in Virginia? The Honourable Mr John Randolph, The Baron of Roanoke, for I will not yet allow him to be a Duke, informs Us; “this Noble and high minded Gentleman informs Us that in consequence of the Independence of his Soul, he is on bad terms, with the World; that his Nerves are of too weak a fibre to bear the questions ordinary and extraordinary, from our political Inquisitors; talks of the rancorous hatred of the numerous Enemies he has made in his Course; and Says that the Avenue to the public Ear is Shut against him in Virginia, where the Press is under a virtual Imprimatur, and where it would be easier to force into Circulation the Treasurers Notes, than opinions militating against the Administration from through the Press, in Virginia. If these Things, are So, in Virginia, Sir, where Calander was applauded nourished cherished and paid, where the great Historian Wood who wrote and printed in two large Octavo Volumes the elegant and classical History of the Administration of John Adams, was kindly received and employed, and where the Sedition Act, the Gag Law was So unpopular; where can We look wish any prospect or hope of finding a candid Freedom of the Press? The Truth is Party Opinions, Interests, Passions and Interests Prejudices, may be as decisive an Imprimatur as that of a Monarch; And the Public opinion, which is not always right untill it is too late, is Sometimes as arbitrary a Prohibition as an Index expurgatorius. I hope it will be no Offence to Say that Public Opini. is often formed upon imperfect partial and false Information from the Press. Public Information cannot keep pace with Facts. Knowledge cannot always accompany Events. How many days intervene between a Victory or a Defeat and the Universal Knowledge of it? How long do We wait for the Result of a Negotiation? How many erroneous public opinions are formed in the Intervals? How long is a Law enacted before the Proclamation of it can reach the Extremities of the Nation?
John Adams